Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claim 1 is objected to because of an informality: “truncated body” in line 18 should be changed to “truncated cone body”.  In addition, “the of” should be removed from “between the of the thread configuration”. Appropriate correction is required.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 and 11-13 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites the internal and external conical configurations respectively comprises internal and external conical surfaces that are respectively defined by the one of the left conical surface and the right conical surface of the external thread (9) and the conical surface (42). It appears this limitation is attempting to refer to the same surface in multiple ways. Thus, it is unclear if the internal and external conical surfaces are the same surfaces as the conical surface and one of the left and right conical surfaces, or, if additional conical surfaces are being introduced.
	Claim 2 recites the center axis of the columnar body. There is insufficient antecedent basis for this limitation. 
	Claim 2 recites right-angled sides in the second to last line. It is unclear if this is referring to the right-angled sides previously introduced.
	Claim 6 requires two truncated cone bodies of different sizes that are symmetrically connected at their bottom surfaces. It is unclear how two differently shaped objects can be symmetrically connected.
	Claims 3-5, 7, and 11-13 are rejected for depending from claims 1 and/or 2.

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-7, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPub No. 2015/0050102 (“Lu”) in view of US Patent No. 4,432,682 (“McKewan”).
Claim 1 recites a connection structure, comprising an internal thread (6) and an external thread (9) threaded with each other, wherein the external thread (9) has an outline defined by an asymmetrically bidirectional tapered olive-like shape having a left taper (95) and a right taper (96), and the external thread (9) comprises at least one unit thread segment that comprises an asymmetrically bidirectional truncated cone body (71) in an olive-like shape (93) having an enlarged middle part and two reduced ends, wherein the external thread (9) a has a thread configuration defined by the asymmetrically bidirectional truncated cone body (71) arranged in a helical shape on an outer surface of a columnar body (3) in form of a physical body, and the internal thread (6) has a thread configuration defined by a tooth that extends helically and delimits a tapered hole (4) in a helical shape on an inner surface of a cylindrical body (2) in form of a void space. Lu teaches an external thread and internal thread in mutual thread fit (figs. 2-4, para. [0004]). Lu teaches that, when interpreting adjacent roots as ends of a single thread, the external thread to have an olive-like shape with a larger diameter middle and smaller diameter ends (fig. 4). In addition, the external thread is provided on the outer surface of a bolt wherein the flanks define truncated cone bodies, and, the internal thread on the inner surface of a cylindrical nut (figs. 2-4, paras. [0024] & [0026]). Lu teaches that the external thread is asymmetric and the internal thread is symmetric (paras. [0025]-[0026]), and that the internal thread can deform when in thread fit (para. [0029]).
Lu fails to explicitly teach the tapered hole (4) is formed through contact fitting engagement between the thread configuration of the internal thread (6) and the asymmetrically bidirectional truncated body (71) of the external thread, wherein the tooth of the thread configuration of the internal thread (6) comprises two flanks converging toward each other to define an apex coextensive with the tooth of the thread configuration of the internal thread (6), the tooth of the thread configuration of the internal thread (6) being provided with a conical surface (42) formed on and helically extending along the apex and sloped in a way different from the two flanks, such that the conical surface (42) of the tooth of the internal thread (6) defines an internal conical configuration that delimits the void space of the tapered hole (4), and the thread configuration of the asymmetrically bidirectional truncated cone body (71) that is defined as the physical body provides an external conical configuration by means of one of the left conical surface and the right conical surface of the external thread (9), wherein the internal thread (6) and the external thread (9) are mutually fit and connected through the void space of the tapered hole 4) accommodating the physical body defined by the asymmetrically bidirectional truncated cone body (71) to establish the fitting engagement between the internal thread (6) and the external thread (9) with the external and internal conic configurations being fit to each other in an axial direction of a center axis of the cylindrical body (2) to form a conical configuration pair coaxial with the center axis of the cylindrical body (2), wherein the internal and external conical configurations respectively comprises internal and external conical surfaces that are respectively defined by the one of the left conical surface and the right conical surface of the external thread (9) and the conical surface (42) of the internal thread (6) are supported mutually. However, this would have been obvious in view of McKewan.
McKewan is also directed to threads with the purpose of reducing the effects of vibration. McKewan teaches one thread to have symmetrical flanks 25 & 27 and the other thread to have asymmetrical flanks 19 & 21 (col. 1 lines 62-67), wherein flank 21 has a steeper angle than flank 27 such that a clearance is provided (fig. 3). McKewan teaches that the tip of one thread comprises a surface 17 parallel to the opposite surface it is configured to contact (figs. 2 & 3, col. 2 lines 51-55). This allows the portion 17 to deform before flanks 21 & 27 contact each other, which keeps the load on portion 17 for optimum resistance to the effects of vibration.
In this case, both Lu and McKewan are directed to thread design to prevent loosening of the threads when subjected to vibrations. Both Lu and McKewan teach one thread to have a first thread, which has symmetric flanks, and a second thread, which has asymmetric flanks. McKewan teaches that for optimum resistance to vibration, the load should be located at a crest portion of one of the threads. To do this, the external following flank has an angle steeper than the internal following flank, and one thread has a crest surface 17 with an angle parallel to the opposing surface of the other thread so that the crest portion gets deformed prior to the following flanks contacting. Since Lu teaches the internal thread is configured to deform with contact of the external thread, it would be predictable that providing the crest portion taught by McKewan to the crest of the internal thread will allow the crest portion to deform along the following flank of the external thread. Thus, in order to keep more load at the crest of the connection structure for optimum resistance to vibration, it would be obvious to modify the connection structure of Lu such that a clearance is provided between the following flanks, and, the internal thread comprises a crest portion as taught by McKewan with a surface parallel to the external following flank, such that the crest portion deforms along the extremal following flank. Given the teachings of McKewan, there is a reasonable expectation of success that this structure will increase the load on the crest portion and thereby provide better vibration resistance.
Given the above modification, the following/left flank of the external thread is 26 degrees, and the other flank is 30 degrees with respect to a line normal to the central axis (fig. 4, col. 1 line 62 – col. 2 line 8). This structure reads on: the left taper (95) being smaller than the right taper, the external thread (9) comprises a left conical surface that forms the left taper (95) corresponding to a first taper angle and a right conical surface that forms the right taper (96) corresponding to a second taper angle (a2), and the left taper (95) and the right taper (96) are opposite in direction and different in taper.  
Claim 2 recites the asymmetrically bidirectional truncated body (71) of the bidirectional tapered external thread (9) that is in the olive-like shape (93) comprises a first helical conical surface (721), a second helical conical surface. As illustrated in fig. 4 of Lu, the external threads form left and right conical surfaces. Lu et al. fail to explicitly teach the external thread defining an external helical line that interfaces between the first and second helical conical surfaces. However, this would have been obvious in view of McKewan.
McKewan teaches that the transition between surfaces of the threads, for example the transition between flanks, is angular (figs. 2-4).
In this case, both Lu and McKewan are directed to thread connections. McKewaan teaches that the transition between adjacent flanks and adjacent threads can angular. It would be predictable in view of McKewan that modifying the threads of Lu such that there are angular transitions between adjacent flanks and adjacent threads will provide a thread connection with suitable locking ability. Thus, it would be obvious to modify the threads of Lu et al. such that there is angular connections between the flanks and threads.
Given the above modification, Lu et al. teach an external helical line, which is interpreted as the helical line that is the transition point between the left and right conical surfaces.
Claim 2 further recites the first helical conical surface (721) and the second helical conical surface (722) jointly defines a helical outer surface of a rotating body formed by rotating a right-angle trapezoid union in a circumferential direction about a rotation axis defined by the center axis of the columnar body (3), wherein the right-angle trapezoid union comprises two right-angle trapezoids having identical bottom sides and identical top sides but different right-angle sides, and the two right- angle trapezoids are connected to each other at the bottom sides symmetrically and the right-angle sides coincident with the center axis of the columnar body (3) to serve as the rotation axis, wherein the rotating body is formed by rotating the right-angle trapezoid union in the circumferential direction about the rotation axis defined by right-angle sides, while moving axially along the center axis of the columnar body. As illustrated in annotated fig. 4 of the Lu illustrated below, the shapes of the conical surfaces of both the internal and external threads have the recited shape given the above modification.

    PNG
    media_image1.png
    429
    360
    media_image1.png
    Greyscale

As illustrated above, after the above modification of making the transition between the flanks angular, each of the conical surfaces has a shape of the claimed trapezoid union. Further, since the threads are helical, the threads have a shape of the trapezoid union that moves axially along the central axis while rotating.
Claim 4 recites a moving distance of the right-angle trapezoid union in the axial direction for the right-angle trapezoid union rotating about the rotation axis for a full circle of 360 degrees is equal to a sum of lengths of the right-angle sides of the two right-angle trapezoids of the right-angle trapezoid union. As illustrated in figs. 4 of Lu, after modifying the transitions between the flanks and threads to be angular, the pitch is equal to a width of the thread since each thread leads directly into the next thread. Thus, a distance that the trapezoids move axially over one revolution is equal to the width of the thread, which is also equal to the sum of the lengths of the right-angled sides of the trapezoids as illustrated in annotated fig. 4 provided in the rejection to claim 2 above.
Claim 5 recites the first helical conical surface (721), the second helical conical surface (722), and the external helical line (8) of the asymmetrically bidirectional truncated body (71) of the external thread (9) are respectively two continuous helical surfaces and a continuous helical line; and the conical surface (42) of the tapered hole (4) is a continuous helical surface. Lu teaches the threads to be continuously helical (figs. 1-2, para. [0004]).
Claim 6 recites the asymmetrically bidirectional truncated cone body (71) of the least one unit thread segment of the external thread (9) is formed of two truncated cone bodies (7) having identical bottom surfaces and identical top surfaces but different conic heights, wherein the two truncated cone bodies (7) are symmetrically connected with each other at the bottom surfaces, such that the top surfaces are located at two ends of the bidirectional truncated cone body (71), wherein the at least one unit thread segment is connectable to an additional thread segment of the external thread (9) that includes an additional asymmetrically bidirectional truncated cone body, and the asymmetrically bidirectional truncated cone body (71) is connectable to the additional asymmetrically bidirectional truncated cone body (71) by having one of the top surfaces of the two truncated cone bodies (7) of the asymmetrically bidirectional truncated cone body (71) of the at least one unit thread segment connected to one top surface of the additional asymmetrically bidirectional truncated cone body to form an asymmetrically bidirectional tapered thread structure of the external thread. As detailed in claim 2 above, it would be obvious to modify the threads of Lu et al. in view of McKewan such that the transition between flanks/threads are angular. Given this modification, and as illustrated in the annotated figure provided in claim 2 above, each of the external threads of Lu are formed by two conical surfaces that define truncated cone bodies. Further, since the external threads are asymmetrical as detailed in the rejection to claim 1 the cone heights are different. In addition, lower sides of the truncated cones are joined in a middle of the thread, and upper sides of the truncated cones are joined with upper sides of adjacent threads.
Claim 7 recites the internal thread includes one of a triangular thread, a trapezoidal thread, a zigzag thread, a rectangular thread and an arc thread. Since the internal thread comprises tapered surfaces having different slopes that are connected to one another (fig. 4 of McKewan), this structure reads on a zigzag thread.
Claim 12 recites the first taper angle is greater than 0 and less than 53, and the second taper angle is greater than 0 and less than 53°. McKewan teaches the flanks of the external thread are 26 and 30 degrees with respect to a line normal to a central axis of the bolt and passing through a crest of the thread (col. 1 line 62 – col. 2 line 8).
Claim 13 recites the first taper angle is greater than or equal to 53 and less than 180. McKewan teaches the flanks of the external thread are 26 and 30 degrees with respect to a line normal to a central axis of the bolt and passing through a crest of the thread (col. 1 line 62 – col. 2 line 8). Thus, the angle of the flanks with respect to the central axis of the bolt will be 64 and 60 degrees.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. as applied to claim 2 above, and further in view of Ever Hardware Industrial Limited, What Is Screw Pitch? The Different of Lead and Pitch, available at https://everhardwarestore.com/screw-pitch-different-lead-pitch.html, Published May 26, 2017 (“NPL”).
Claim 3 recites a moving distance of the right-angle trapezoid union in the axial direction for the right-angle trapezoid union rotating about the rotation axis for a full circle of 360 degrees is at least double of a sum of lengths of the right-angle sides of the two right-angle trapezoids of the right-angle trapezoid union. However, this would have been obvious in view of NPL.
NPL is also directed to threaded fasteners. NPL teaches that while most threads are single-start that it is known to have double-start threads (page 1, wherein all references to NPL refer to the document submitted with the Office action mailed on January 20, 2022). With a double start thread, every time the screw body is rotated 360 degrees, it is advanced axially by the width of two ridges, i.e. the lead is equal to two times the pitch (pages 1-2).
In this case, both Lu et al. and NPL are directed to threaded fasteners. NPL teaches that it is predictable to use a double start thread wherein the lead is equal to twice the pitch. Thus, it would be obvious to modify the internal and external threads of Lu et al. to be a double start thread such that the lead is doubled. Since Lu et al. teaches the lead being equal to the pitch (figs. 1, 2 & 4 of Lu, wherein the transitions between the flanks/threads have been modified to be angular), creating a double start thread would make the lead at least two times the pitch.
Given the above modification, since the lead of Lu et al. is doubled, the shape of a thread of Lu et al. would satisfy the limitation of when the right-angled trapezoid union rotates at a constant speed, an axial movement distance of the right-angled trapezoid union is at least double a length of the sum of the right-angled sides of the two right-angled trapezoids of the right-angled trapezoid union.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. as applied to claim 2 above, and further in view of USPGPub No. 2019/0309787 (“Limatoc”).
Regarding claim 11, Lu et al. fail to explicitly teach the first helical conical surface (721), the second helical conical surface (721), and the external helical line (8) of the helical asymmetric bidirectional truncated cone body (71) are respectively two discontinuous helical surfaces and a discontinuous helical line; and the conical surface (42) of the tapered hole (4) of the internal thread (6) is a discontinuous helical surface. However, this would have been obvious in view of Limatoc.
Limatoc is also directed to a bolt and nut connection (figs. 1a & 3a, para. [0029]). Limatoc teaches that continuous and discontinuous threads are known substitutes for male and female threads (paras. [0040] & [0056]).
In this case, both Lu et al. and Limatoc teach a threaded connection between male and female threads. While Lu et al. teach the threads to be continuous, Limatoc teaches that discontinuous threads are a known substitute. Thus, it would be obvious to modify the external and internal threads of Lu et al. such that the threads are discontinuous.
Claims 1 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over McKewan in view of USPGPub No. 2013/0230364 (“Mori”).
Claim 1 recites a connection structure, comprising an internal thread (6) and an external thread (9) threaded with each other, wherein the external thread (9) has an outline defined by an asymmetrically bidirectional tapered olive-like shape having a left taper (95) and a right taper (96), and the external thread (9) comprises at least one unit thread segment that comprises an asymmetrically bidirectional truncated cone body (71) in an olive-like shape (93) having an enlarged middle part and two reduced ends, wherein the external thread (9) a has a thread configuration defined by the asymmetrically bidirectional truncated cone body (71) arranged in a helical shape on an outer surface of a columnar body (3) in form of a physical body, and the internal thread (6) has a thread configuration defined by a tooth that extends helically and delimits a tapered hole (4) in a helical shape on an inner surface of a cylindrical body (2) in form of a void space. McKewan teaches an external thread and internal thread in mutual thread fit (figs. 1-4, col. 1 lines 5-12). McKewan teaches that, when interpreting adjacent roots as ends of a single thread, the external thread to have an olive-like shape with a larger diameter middle and smaller diameter ends, and wherein the internal thread delimits a hole (figs. 2-4). In addition, the external thread is provided on the outer surface of a bolt wherein the flanks define truncated cone bodies, and the internal thread is on the inner surface of a cylindrical body (figs. 2-4, col. 1 lines 30-43). 
McKewan teaches the following/left flank of the external thread is 26 degrees, and the other flank is 30 degrees with respect to a line normal to the central axis (fig. 4, col. 1 line 62 – col. 2 line 8). This structure reads on: the left taper (95) being smaller than the right taper, the external thread (9) comprises a left conical surface that forms the left taper (95) corresponding to a first taper angle and a right conical surface that forms the right taper (96) corresponding to a second taper angle (a2), and the left taper (95) and the right taper (96) are opposite in direction and different in taper.
While McKewan teaches a conical surface 17 of the external thread is configured deform from contact with portion 23 of the internal thread, Mori teaches that the internal thread could have the portion that deforms. 
Mori also teaches a male and female thread connection wherein one of the threads comprises a portion at a crest thereof that is configured to be deformed upon engaging with the opposite thread (figs. 1-3, para. [0052]). Mori teaches that the portion at the crest that is configured to be deformed can be on the male or female thread (figs. 2-3, paras. [0026], [0052] & [0071]). Further, Mori teaches that the portion can be configured to deform on a flank of the opposing thread (figs. 2-3).
In this case, both McKewan and Mori both teach a crest portion of a thread deforming upon contact with the opposing thread. Mori teaches the crest portion can be part of the internal thread and can be configured to deform along a flank of the external thread. Thus, it would be obvious in view of Mori for crest portion 17 of McKewan to be on the tip of the internal thread and be parallel to the following flank of the external thread such that the crest portion is configured to deform along the following flank of the external thread.  Since the following flanks of McKewan are provided with the clearance, it would be predictable that this configuration will allow the crest portion to deform and keep the load on the crest portion.
Given the above modification, McKewan in view of Mori teach the tapered hole (4) is formed through contact fitting engagement between the thread configuration of the internal thread (6) and the asymmetrically bidirectional truncated body (71) of the external thread, wherein the tooth of the thread configuration of the internal thread (6) comprises two flanks converging toward each other to define an apex coextensive with the tooth of the thread configuration of the internal thread (6), the tooth of the thread configuration of the internal thread (6) being provided with a conical surface (42) formed on and helically extending along the apex and sloped in a way different from the two flanks, such that the conical surface (42) of the tooth of the internal thread (6) defines an internal conical configuration that delimits the void space of the tapered hole (4), and the thread configuration of the asymmetrically bidirectional truncated cone body (71) that is defined as the physical body provides an external conical configuration by means of one of the left conical surface and the right conical surface of the external thread (9), wherein the internal thread (6) and the external thread (9) are mutually fit and connected through the void space of the tapered hole 4) accommodating the physical body defined by the asymmetrically bidirectional truncated cone body (71) to establish the fitting engagement between the internal thread (6) and the external thread (9) with the external and internal conic configurations being fit to each other in an axial direction of a center axis of the cylindrical body (2) to form a conical configuration pair coaxial with the center axis of the cylindrical body (2), wherein the internal and external conical configurations respectively comprises internal and external conical surfaces that are respectively defined by the one of the left conical surface and the right conical surface of the external thread (9) and the conical surface (42) of the internal thread (6) are supported mutually. 
Claim 12 recites the first taper angle is greater than 0 and less than 53, and the second taper angle is greater than 0 and less than 53°. McKewan teaches the flanks of the external thread are 26 and 30 degrees with respect to a line normal to a central axis of the bolt and passing through a crest of the thread (col. 1 line 62 – col. 2 line 8).
Claim 13 recites the first taper angle is greater than or equal to 53 and less than 180. McKewan teaches the flanks of the external thread are 26 and 30 degrees with respect to a line normal to a central axis of the bolt and passing through a crest of the thread (col. 1 line 62 – col. 2 line 8). Thus, the angle of the flanks with respect to the central axis of the bolt will be 64 and 60 degrees.

Response to Arguments
Applicant's arguments filed April 18, 2022 have been fully considered.  Applicant argues that the added limitations regarding the external and internal conic configurations overcome the previous prior art rejections. The examiner agrees and has withdrawn the previous prior art rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE COOK/
Examiner, Art Unit 3726

/Moshe Wilensky/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action. All direct quotations from claims are presented in italics. All information within parentheses and presented with claim language are from or refer to the cited prior art reference unless explicitly stated otherwise. 
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.”